 1

 2

 3
                                                                        U.S. DISTRICT COURT
 4
                                                                      ,~I 18 2019
 5
 6                                                                      DISTRICT OF CALIFORNIA
                                                                                       DEPUTY

 7

 g                               UNITED STATES DISTRICT COURT

 9                              CENTRAI.DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                   ) Case No. 5:12-CR-0005i-i VAP
~1                         Plaintiff,             )
12                         V.                          ORDER OF DETENTION AFTER
                                                       HEARING [Fed. R. Crim. P. 32.1(a)(6);i8
i3    KATHY ELAINE McPHEE,                             U.S.C. § 3143~a)~
i4                         Defendant.

i5
i6

17           The defendant having been arrested in this District pursuant to a warrant issued

i8    by the United States District Court for the Central District of California for alleged

i9    violations of the terms and conditions of his supervised release; and

20           The Court having conducted a detention hearing pursuant to Federal Rule of

21    Criminal Procedure 32.1(a)(6) and i8 U.S.C. § 3i43(a), the Court finds that:

22

23       A. ()The defendant has not met his/her burden of establishing by clear and

24           convincing evidence that she is not likely to flee if released under i8 U.S.C. §

25           3i42(b) or (c). This finding is based on:

26

2'J

                                                   1
 i          and

 ~~      B. (X)The defendant has not met his/her burden of establishing by clear and

 3          convincing evidence that she is not likely to pose a danger to the safety of any

4           other person or the community if released under i8 U.S.C. § 3142(b) or (c). This

 5          finding is based on:

6           History ofsubstance abuse including while on supervised release,failure to

 7          comply with court ordered substance abuse treatment, andfailure to report to

8           probation office suggest lack ofamenability to supervision.

9
10          IT THEREFORE IS ORDERED that the defendant be detained pending further

it    revocation proceedings.

12

i3    Dated:   V~
                                                         NORAB AUTUMN D. SPAETH
i4                                                    United States Magistrate Judge

15
i6

i~
i8

19

20
21

22

23

24
25

26

27
                                                 2
